UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6326


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LORENZA PORTER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:95-cr-00080-REP-1)


Submitted:   June 16, 2011                    Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenza Porter, Appellant Pro Se. David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lorenza   Porter    appeals       the    district     court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.            United         States      v.      Porter,       No.

3:95-cr-00080-REP-1 (E.D. Va. Feb. 18, 2011).                    We dispense with

oral   argument    because     the     facts    and     legal    contentions    are

adequately    presented   in     the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2